Case 8:19-cy-01526-MSS-AAS Document 23 Filed 04/12/21 Page 1 of 26 PagelD 90
UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA )
EX REL. NILES ROSEN, M.D. )
) CASE NO. 8:19-cv-1526-T-35
PLAINTIFFS, )
)
V. )
) FILED IN CAMERA &
EXACT SCIENCES CORPORATION ) UNDER SEAL
AND EXACT SCIENCES ) (AS REQUIRED BY 31
LABORATORIES, LLC ) U.S.C. oO 2
DEFENDANTS. )
) Po,
) P32
) a “7
) N r=

1.

FIRST AMENDED QUI TAM COMPLAINT
AND DEMAND FOR JURY TRIAL

Relator, Niles Rosen, M.D., brings this action on behalf of the United

States against Exact Sciences Corporation and Exact Sciences Laboratories, LLC

(collectively;
Federal Fals

following:

 

referred to herein as “Exact Sciences” or “Defendants”) under the

e Claims Act, 31 U.S.C. §§ 3729 et. seq. (the “FCA”) and alleges the
Case 8:19-cy-01526-MSS-AAS Document 23 Filed 04/12/21 Page 2 of 26 PagelD 91

2.

OVERVIEW

Defendants have violated the Federal Anti-kickback Statute and the

False Claims Act by offering and/or paying remuneration to beneficiaries of

Medicare an
beneficiaries
known as “C
reimbursem:
Medicare re!

3.

programs, D

.
D

d other government healthcare programs (“government

”) to induce them to undergo Defendants’ colon cancer screening test
ologuard,” and then knowingly submitting false claims for

ent for Cologuard tests to Medicare and other government payers.
imburses Defendants approximately $500 for each Cologuard test.

To increase their revenue at the expense of government healthcare

efendants unlawfully offer remuneration (kickbacks) to government

beneficiaries in the form of cash equivalents, including for example, $75 Visa

reward card

s that can be used “everywhere Visa debit cards are accepted,” if the

beneficiaries will undergo Defendants’ Cologuard screening test so Defendants

can generate
for payment
false claims

kickback sck

4.
specifically t
effective and

providers ot]

» a bill for the test and send it to the government. Defendants’ claims
from government healthcare programs for the Cologuard tests are
under the False Claims Act because they are tainted by Defendants’
leme.

Defendants offer remuneration to government beneficiaries

o induce them to take the Cologuard test rather than using other

| less expensive colon cancer screening tests available through

her than Defendants.

 
Case secre Document 23 Filed 04/12/21 Page 3 of 26 PagelID 92

Ss

harbors to tl
6.

government

when Defens

government
7.

resulted in d

8.
pursuant to
specifically c
8 3730.

9.
to 31 U.S.C.

Defendants’ conduct does not fall under any of the exceptions or safe

ne Anti-kickback statute.

Defendants knew they had offered remuneration to induce
beneficiaries to take the Cologuard test (in violation of the AKS)
dants submitted claims for reimbursement for Cologuard to
payers.

Defendants’ fraudulent claims for payment for Cologuard have

lamages to Medicare and other government healthcare programs.

JURISDICTION AND VENUE
This Court has jurisdiction over the subject matter of this action
28 U.S.C. § 1345, 28 U.S.C. §1331, and 31 U.S.C. § 3732(a), which

onfers jurisdiction on this Court for actions brought under 31 U.S.C.

This Court has personal jurisdiction over the Defendants, pursuant

§ 3732(a), because at least one of the Defendants transacts business

in and has committed acts related to the allegations in this Complaint in the

Middle District of Florida. For example, Relator received the unlawful offer of

 

remunerati

10.

from Defendants in the Middle District of Florida.

enue is proper pursuant to 31 U.S.C. § 3732(a) and 28 U.S.C. §

1391(b)—(c) because at least one of the Defendants can be found in, resides in, or

transacts business in the Middle District of Florida and because violations of 31

U.S.C. § 3729 discussed herein occurred in this judicial district.

3
Case 8:19-cv-

11.

 

01526-MSS-AAS Document 23 Filed 04/12/21 Page 4 of 26 PagelD 93

PARTIES

Relator, Niles Rosen, M.D. is a resident of Florida. He is 72 years-old

and is a Medicare beneficiary. After practicing pathology for approximately 20

years, he became the Medical Director of the CMS National Correct Coding

Initiative (NCCI) program in 1998. In late 2005, he also assumed the role of

Program Dir

retired in M

ector of the NCCI. Relator retained both of these positions until he

arch 2019. The purpose of the CMS NCCI program is to promote

correct coding and reduce inappropriate payments. Relator is an original source

as defined by the False Claims Act in 31 U.S.C. § 3730(e)(4)(B) and has made

voluntary di

12.

sclosures to the government prior to the filing of this lawsuit.

Defendant Exact Sciences Corporation (“ESC”) (NASDAQ-EXAS) is

located at 441 Charmany Drive, Madison, WI, 53719; is incorporated in

Delaware; al
Department

13.
owned subsi
Madison, W|
Florida Dep

162940706q

nd is registered to do business in Florida with the Florida

of Corporations.
Defendant Exact Sciences Laboratories, LLC (“ESL”) is a wholly-

diary of ESC. ESL is located at 145 E. Badger Road, Suite 100,

I, 53713; is incorporated in Delaware; and is registered with the
artment of Corporations. ESL’s National Provider Identifier (NPI) is

). ESL administers the colon cancer screening test known as

Cologuard, which is available for use in all U.S. states. All Cologuard tests are

processed al

 

ad completed by ESL at its laboratory in Madison, WI. ESL handles
Case 8:19-cv-01526-MSS-AAS Document 23 Filed 04/12/21 Page 5 of 26 PagelD 94

billing for Cologuard and submits claims to government payers for Cologuard

tests.

14.

§ 1395, et se

Program, co

15.

provides Ha

Benefits, Pa

and Part D v

16.

Services (Cl)

private cont

“Medicare A

REGULATORY BACKGROUND

The Medicare Program
Enacted in 1965, Title XVIII of the Social Security Act, 42 U.S.C.
q., establishes the Health Insurance for the Aged and Disabled
mmonly known as the Medicare Program.
The Medicare Program is comprised of four parts: Part A which
spital Insurance Benefits, Part B which provides Medical Insurance
rt C which establishes Medicare Advantage (or managed care) plans,
vhich provides for Prescription Drug Benefits.
Medicare is administered by the Centers for Medicare & Medicaid
AS). At all times relevant to this complaint, CMS contracted with
ractors referred to as “fiscal intermediaries,” “carriers,” and

\dministrative Contractors,” to act as agents in reviewing and paying

claims submitted by healthcare providers. Payments are made with federal

funds. See <
17.

and certify t

Medicare lay

participatio!

reimbursem

12 U.S.C. § 1395h; 42 C.F.R. §§ 421.3, 421.100.

As a Medicare provider, Defendants were obligated to understand
heir compliance with the Anti-kickback statute and all applicable
ws, regulations, and program instructions as a condition of

n in Part B and as a condition of payment of Medicare

lents.

 
Case 8:19-cv

18.
suppliers/pt
Statement” |
time Defend
following re

I agre

-01526-MSS-AAS Document 23 Filed 04/12/21 Page 6 of 26 PagelD 95

As a condition of enrollment in the Medicare program,

roviders, such as Defendants, must sign the “Section 15: Certification
in Form CMS-855B. The version of the CMS-8555B in effect at the
lants offered the prohibited remuneration to Relator contained the
quirement in the certification statement.

e to abide by the Medicare laws, regulations and program

instructions that apply to this supplier. The Medicare laws, regulations,

and p
under
claim
regula
Feder.
comp]

19.
contains a p
Anti-kickba¢

20.

kickback stai

rogram instructions are available through the Medicare contractor. I
stand that payment of a claim by Medicare is conditioned upon the
and the underlying transaction complying with such laws,

tions, and program instructions (including, but not limited to, the

al anti-kickback statute and the Stark law), and on the supplier’s
fiance with all applicable conditions of participation in Medicare.
CMS-8555B was revised in July 2020, and the revised version also
rovision in the certification statement requiring compliance with the
tk statute, specifically.

Certification of compliance and actual compliance with the Anti-

tute are requirements for obtaining and maintaining eligibility to bill

Medicare anid receive federal funds in response. Section 15 of CMS-855B states:

“These are a
order to bill
21.
I will

claim
delibe

dditional requirements that the supplier must meet and maintain in
the Medicare program.”

The certification in CMS-855B also states:

not knowingly present or cause to be presented a false or fraudulent

for payment by Medicare, and I will not submit claims with
rate ignorance or reckless disregard of their truth or falsity.

 
Case 8:19-cvy-01526-MSS-AAS Document 23 Filed 04/12/21 Page 7 of 26 PagelD 96

!

22.

Medicare providers, such as Defendants, are reimbursed for covered

services based on their submission of an electronic or hard-copy claim form

called the C
(or its electri
Defendants,
applicable M
including bu
Referral law

23.
intentionally
induce refer
compliance

an express fi

24.
arose out of
influence he
that are med
population.

these harms

f

S Form 1500 Health Insurance Claim Form. The CMS Form 1500
onic equivalent, known as the 837P format) requires providers, like
to expressly certify that each claim submitted complies “with all
fedicare .. . laws, regulations, and program instructions for payment
it not limited to the Federal anti-kickback statute and Physician Self-
(commonly known as Stark law).”
When Defendants submitted claims for Cologuard tests while
y and knowing engaged in paying remuneration to beneficiaries to
rals, a violation of the Anti-kickback Statute, each certification of
on Claim Form CMS 1500 (or the 837P format electronic claim) was
alse certification.

The Anti-kickback Statute
The federal Anti-kickback Statute (“AKS”), 42 U.S.C. § 1320a-7b(b),
congressional concern that remuneration provided to those who can
althcare decisions would result in goods and services being provided
lically unnecessary, of poor quality, or harmful to a vulnerable patient
To protect the integrity of the Medicare and Medicaid programs from

, Congress enacted a prohibition against the payment of kickbacks in

any form. Beneficiary steering and anti-competitive effects are traditional risks of

fraud and abuse that the AKS was designed to prevent.

 
Case 8:19-cv-01526-MSS-AAS Document 23 Filed 04/12/21 Page 8 of 26 PagelD 97

25. |The AKS provides as follows:

Whoever knowingly and willfully offers or pays any remuneration
(including any kickback, bribe, or rebate) directly or indirectly, overtly or
cove tly, in cash or in kind to any person to induce such person -

(A) to refer an individual to a person for the furnishing or arranging
for the furnishing of any item or service for which payment may be
made in whole or in part under a Federal health care program, or

(B) to purchase, lease, order, or arrange for or recommend
purchasing, leasing, or ordering any good, facility, service, or item
for which payment may be made in whole or in part under a Federal
health care program,

shall be guilty of a felony and upon conviction thereof, shall be fined not
more than $100,000 or imprisoned for not more than 10 years, or both.

26. ‘Aclaim for payment that includes items or services resulting from a
violation of the AKS constitutes a false or fraudulent claim under the False
Claims Act. 42 U.S.C. § 1320(a)-7b(g).

27. |Under the AKS, “a person need not have actual knowledge of this
section or specific intent to commit a violation of this section.” 42 U.S.C. §
1320(a)-7b(h).

Recent Amendments to the Regulatory Safe Harbors Under the
Anti-Kiekback Statute Specifically Reject Extending Protection to

Laboratory Companies like Defendants and Do Not Protect
Cash Equivalent Inducements Due to the Risk of Fraud and Abuse

 

28. |Defendants’ conduct does not fall under any of the exceptions or safe
harbors to the AKS, including the recently added Patient Engagement and
Support Safe Harbor. In fact, in its recent amendments to the AKS regulatory safe

harbors (December 2020), HHS-OIG specifically rejected any extension of the
Case 8:19-cVv

Patient Eng;

-01526-MSS-AAS Document 23 Filed 04/12/21 Page 9 of 26 PagelD 98

agement and Support Safe Harbor’s protection from AKS liability to

laboratory companies such as Defendants. HHS-OIG explained that “laboratory

companies”

protected re

explained th

entities) fro!
oversight ex
companies]
significantly
products an
of patient ca

29.
Support Safe
may be prot
equivalents
77792.

30.
harbor prote
enacting the
(such as Def

With 1

conce
Propo

‘,

are entities that are “ineligible to use the safe harbor to furnish
muneration to patients.” 85 Fed. Reg. 77782. Specifically, HHS-OIG
at it excluded laboratories (and certain other types of provider

m the safe harbor “based on our longstanding enforcement and
perience, that certain types of entities [including laboratory

present a higher risk of misusing this safe harbor primarily or

to offer remuneration to beneficiaries as a means to market their

d services rather than to improve the coordination and management

re.” 85 Fed. Reg. 77782.

But even for entities that are eligible for the Patient Engagement and
Harbor protections, unlike Defendants, only in-kind remuneration
ected and only if all other conditions have been met; cash or cash

(such as Visa reward cards) are expressly not allowed. 85 Fed. Reg.

Indeed, OIG specifically rejected comments seeking to extend safe
-ction to remuneration in the form of cash equivalents. Id. In
final rulemaking, OIG explained the dangers of cash equivalents
endants’ Visa reward card) as follows:

respect to incentives in the form of cash or cash equivalents, we are

rned about heightened fraud and abuse risk. As noted in the OIG
sed Rule, OIG historically has had significant concerns with allowing

 
Case 8:19-cv+01526-MSS-AAS Document 23 Filed 04/12/21 Page 10 of 26 PagelD 99

providers and others to offer cash or cash equivalents to patients, and our
oversight and enforcement experience suggests that cash incentives can

result in medical identity theft and misuse of patients’ Medicare numbers,

lead t
items

inappropriate utilization (in the form of medically unnecessary
land services), and cause improper patient steering (including

patients selecting a provider because the provider offers the most valuable

incen
85 Fe

31.

excluded in

tives and not because of the quality of care the provider furnishes).

d. Reg. 77792.

OIG articulated that, “Cash, cash equivalents, and most gift cards are

the final rule because the safe harbor is limited to in-kind

remuneration .. . we believe restricting protection to in-kind remuneration in the

final rule re!

inherent to |

Fed. Reg. 77

32.
liability base
Medicare an

submitting 1

flects OIG’s longstanding concern about the fraud and abuse risks
providing cash, cash equivalents, or gift cards to beneficiaries.” 85
789.

Defendants cannot hide in any safe harbor from AKS and FCA

2d on their blatant offers of cash equivalent remuneration to induce
id other government beneficiaries to use their Cologuard test by

test samples to enrich Defendants at government expense.

Defendants Had a Duty to Report and Return Overpayments to Medicare

33-

The Medicare and Medicaid program statutory integrity provisions

mandate that Defendants were required to report and refund known

overpaymen
(d) Re

its. 42 U.S.C. § 1320a-7k(d). Specifically, the law provides as follows:

sporting and returning of overpayments
(1) In general
If a person has received an overpayment, the person shall —

10

 
Case 8:19-cv-01526-MSS-AAS Document 23 Filed 04/12/21 Page 11 of 26 PagelD 100

34-

overpaymen

(A) report and return the overpayment to the Secretary, the
State, an intermediary, a carrier, or a contractor, as
appropriate, at the correct address; and

(B) notify the Secretary, State, intermediary, carrier, or
contractor to whom the overpayment was returned in writing
of the reason for the overpayment.

(2) Deadline for reporting and returning overpayments

An overpayment must be reported and returned under paragraph (1)
by the later of --

(A) the date which is 60 days after the date on which the
overpayment was identified; or

(B) the date any corresponding cost report is due, if applicable.
(3) Enforcement

Any overpayment retained by a person after the deadline for
reporting and returning the overpayment under paragraph (2) is an
obligation (as defined in section 3729(b)(3) of title 31) for purposes
of section 3729 of such title.

Payments for claims received in violation of the AKS are

ts, and overpayments retained after the deadline for reporting and

returning the overpayments are “obligations” for purposes of §3729(a)(1)(G) of

the False Cle

ims Act.

FACTUAL ALLEGATIONS

The Cologuard Colon Cancer Screening Test

35:

or older, wh

Cologuard is indicated to screen adults of either sex, 50 years of age

D are at average risk for colon cancer. See, e.g., ESL Letter to Relator

dated 2-8-2018, attached hereto as Exhibit 1 (the “Offer Letter”) (redacted to

protect patient privacy). The Cologuard test is intended for the qualitative

detection of

colorectal neoplasia associated DNA markers and for the presence of

occult hemoglobin in human stool. Id. at 2. According to Defendants, “[a]

11

 
Case 8:19-cv-

D1526-MSS-AAS Document 23 Filed 04/12/21 Page 12 of 26 PagelD 101

positive result may indicate the presence of colorectal cancer or advanced

adenoma an

Letter, Defe

d should be followed by a diagnostic colonoscopy.” Id. In the Offer

ndants, themselves, warn that “Cologuard results should be

interpreted with caution for individuals over age 75 as the rate of false positive

results incre

any age coul

ases with age.” Id. A false positive Cologuard test on a beneficiary of

d very likely lead to an unnecessary colonoscopy for the patient who

undertook the Cologuard test, subjecting the government beneficiary to the

unnecessary

government.

36.
a National C
one of the te
Tests. Accor
Cologuard te

who meet al

invasive medical procedure and at significant expense to the

Cologuard was approved by the FDA in August 2014 and was issued
overage Determination (NCD) by CMS in October 2014. Cologuard is
sts listed under NCD Section 210.3 for Colorectal Cancer Screening
ding to NCD Section 210.3, Medicare Part B will reimburse for

ssting on a beneficiary only once every three years for beneficiaries

| of the following criteria:

a. Age 50 to 85 years,

b. Asymptomatic (no signs or symptoms of colorectal disease
including but not limited to lower gastrointestinal pain, blood
in stool, positive guaiac fecal occult blood test (gFOBT) or fecal
immunochemical test (iFOBT)), and,

. At average risk of developing colorectal cancer (no personal
history of adenomatous polyps, colorectal cancer, or
inflammatory bowel disease, including Crohn’s Disease and
ulcerative colitis; no family history of colorectal cancers or
adenomatous polyps, familial adenomatous polyposis, or
hereditary nonpolyposis colorectal cancer).

12

 
Case 8:19-cv-

Thus, Medic
be performe

37-
CMS reimbt

81528 to bil

HCPCS code

38.
Defendants
Defendants

2018 alone,

tests while I

directly to gi
fiscal year e1
commerciali
describes “sé
including . .

Relator ree
undergo

payment,
underwent

39.

suggested th

01526-MSS-AAS Document 23 Filed 04/12/21 Page 13 of 26 PagelD 102

sare does not consider Cologuard a risk-free test that can and should
d annually, but only once every three years.
The Clinical Laboratory Fee Schedule for both 2018 and 20109 set the
irsement rate for Cologuard at $508.87. Defendants use CPT code
| for the Cologuard test, and prior to January 1, 2016, they used
» GO464.
According to paid claims data for 2018(openpaymentsdata.cms.gov),
billed Medicare for 334,424 Cologuard tests and Medicare paid
approximately $500 for each of those Cologuard tests. Therefore, in
Medicare paid Defendants more than $160 million for Cologuard
defendants were offering unlawful cash equivalent inducements
pvernment beneficiaries. In Defendant ESC’s SEC 10K report filed for
nding 12/31/18, ESC explains that a “critical part” of its “Cologuard
ization strategy” is getting patients to take the Cologuard test. ESC
pveral activities” undertaken in 2018 “to promote patient compliance
. incentives such as gift cards.”
teived Defendants’ offer of cash equivalent remuneration to
fendants’ Cologuard test, took the test, received the

d Defendants billed Medicare for the Cologuard test he
[.

In the fall of 2017, Relator’s gastroenterologist, Dr. Henry Levine,

at Relator, who was asymptomatic for colon cancer, undergo a

Cologuard colon cancer screening test.

13

 
Case 8:19-cv-01526-MSS-AAS Document 23 Filed 04/12/21 Page 14 of 26 PagelD 103

40.
November 1

41.
but Relator
a test sampl

colorectal se

effective colt

For example

(FOBTs) wh

are divided i
availability ¢

the Cologuai

42.

Dr. Levine prescribed the Cologuard test for Relator on or about

7, 2017.

ESL thereafter forwarded a Cologuard stool collection kit to Relator,
decided not to take the Cologuard test and did not return the kit with
e. Relator was aware that Cologuard is not the only effective

reening test available. In fact, it was his opinion that there are other
prectal screening tests that are less expensive and more convenient.

, aS a physician, Relator was familiar with the fecal occult blood tests
ich are used to screen for colorectal cancer. Fecal occult blood tests
nto two types: immunochemical (iFOBT) and guaiac (gFOBT). The
»f these other tests contributed to Relator’s initial decision not to take
rd test.

On February 8, 2018, Defendants sent to Relator at his residence

(located in the Middle District of Florida) a letter offering him a $75 Visa reward

card if he would complete the Cologuard test and send to ESL the Cologuard test

kit with the required specimen by a certain date. Specifically, the letter stated:

Offer Letter,

Because your health is important, Exact Sciences
Laboratories will send you a $75 Visa reward card for
completing your Cologuard Test! In order to qualify for
this special offer, your sample must be received at Exact
Sciences Laboratories by Thursday, March 22, 2018.

Exhibit 1 at 1.

14

 
Case 8:19-cv-

43.
ESL becauss

44.
Defendants’
enclosed in
cash. It stat
accepted.” §
(redacted to

45.
healthcare.

46.
report from

A Represe}

47.

01526-MSS-AAS Document 23 Filed 04/12/21 Page 15 of 26 PagelD 104

Relator then decided to take the Cologuard test and sent the kit to

> he wanted the $75 Visa reward card.

After Relator submitted the specimen to ESL as a result of

inducement, he received the $75 Visa reward card from Defendants

a letter that made clear that the Visa reward card was essentially
ed, “Visa Reward Cards can be used everywhere Visa debit cards are

see Letter enclosing Visa reward card, attached hereto as Exhibit 2

protect patient privacy).

Relator used the Visa reward card to purchase items unrelated to his

Relator received the results of the Cologuard test from a patient
ESL.
ntative False Claim

Relator investigated whether ESL had submitted a claim to Medicare

for his Cologuard test on the “MyMedicare.gov” site. It showed that on March 1,

2018, Medic

are received a claim from Defendants for Relator’s Cologuard test.

See Claim Details, attached hereto as Exhibit 3. The procedure code is listed as

81528 and tl

1e procedure date is February 21, 2018. Defendants charged $649.00

and Medicare reimbursed Defendants $498.69. Id. Medicare processed the

payment of this claim for Part B services on March 14, 2018. Id. Defendant ESL’s

claim to Medicare for Relator’s Cologuard test is a representative example of the

15

 
Case 8:19-cv-

01526-MSS-AAS Document 23 Filed 04/12/21 Page 16 of 26 PagelD 105

thousands of such false claims submitted to government payers for the Cologuard

lab test.

Defendants acted with knowledge that their conduct was unlawful
when they offered cash equivalent remuneration to government

benefici
screening

48.
beneficiarie

ESL because

cannot subn

the tests.

49.

es to induce them to undergo Defendants’ colon cancer
est

Defendants offer the Visa reward cards to induce government
s, such as Relator, to complete and return their Cologuard tests to
> without the beneficiaries choosing to undergo the test, Defendants

nit claims for reimbursement to government healthcare programs for

Defendants’ offer of a $75 Visa reward card was the offer of a

kickback. In this instance, that offer did in fact induce a government beneficiary

to undergo t
the test. Rel

not have un¢

Defendants,

of the remut

50.

remuneratic

Defendants’

he Cologuard test and enable the offeror to bill the government for
lator would not have chosen Exact Sciences as his provider and would
dergone the Cologuard test absent the $75 inducement offered by

but the AKS violation was complete when Defendants made the offer
heration.

Under the AKS, it is unlawful for Defendants to knowingly pay

n to a government beneficiary to induce such person to complete

Cologuard test for which payment may be made in whole or in part

by a government healthcare program.

16

 
Case 8:19-cv-

51.
remuneratic
government
seek reimbu
tainted clain

52.
AKS in orde
Defendants
CMS-855B fi
form.

53-
their duty to
for violation.
and exclusio
that remune
anything of \

supplies or e

54-

beneficiaries

their Offer L

and Medicar

Defendants ¢

01526-MSS-AAS Document 23 Filed 04/12/21 Page 17 of 26 PagelD 106

| Defendants’ cash equivalent inducements constitute unlawful

on under the AKS. Defendants offer the cash equivalent incentives to
beneficiaries to induce them to take the Cologuard tests, and then
rsement from government healthcare programs for the kickback-

ns for the tests.

Defendants were fully aware of their obligation to comply with the

r to participate in and receive payment under the Medicare program.
certified their compliance with the AKS in the Medicare Enrollment

orm and on every CMS Form 1500 (or its electronic equivalent) claim

In addition, in their 2018 SEC 10K filing, Defendants acknowledge
comply with the AKS as well as the sanctions that can be imposed

s of the AKS, including “criminal penalties, civil monetary penalties
n from participation in federal healthcare programs.” The 10K states
ration under the AKS “has been broadly interpreted to include

value, including for example, gifts, discounts, the furnishing of
quipment, credit arrangement, payments of cash...”

Defendants knowingly and willfully broadly targeted Medicare

as part of their kickback scheme as evidenced by the language in
etter: “If You Have Medicare or Medicare Advantage: For Medicare
e Advantage patients, the test is fully covered.” See Exhibit 1 hereto.

ilready knew from his doctor’s prescription that Relator was a

17

 
Case 8:19-cv-

Medicare be

01526-MSS-AAS Document 23 Filed 04/12/21 Page 18 of 26 PagelD 107

sneficiary, demonstrating that this is a form letter used to reach

myriad government beneficiaries and that the scheme is a very broad one.

50-

government

Defendants intended for the Visa reward cards to be inducements to

beneficiaries to submit specimens to ESL for Cologuard testing so

that Defendants could submit claims for government reimbursement for that

testing.
56.
specimens t
those specir
tests or rece
57-
beneficiarie

Defendants

Defendants knew that if the beneficiaries chose not to send their

o ESL, Defendants would not be able to perform Cologuard testing on

nens and would therefore not be able to bill the government for the
ive the approximately $500 per test in reimbursement.

Defendants offered the cash equivalent inducements to government
s so they would use Cologuard instead of competing products.

recognized government beneficiaries as potential customers and

marketed directly to them.

58.

In its 2018 SEC 10K, Exact Sciences Corporation stated that “the

market for colorectal cancer screening is highly competitive.” The 10K also states:

Given!

comp
other
faces

the large market for colorectal cancer screening, we face numerous
etitors, some of which possess significantly greater financial and
resources and development capabilities than us. Our Cologuard test
competition from procedure based detection technologies such as

 

colonoscopy, flexible sigmoidoscopy, and “virtual” colonoscopy, a

radio

gical imaging approach that visualizes the inside of the bowel by CT

scan (spiral computerized axial tomography), as well as other common
screening tests, such as the fecal occult blood test (“FOBT”) and the fecal
immunochemical test (“FIT”), and newer screening technologies such as
pill-based imaging solutions like PillCam COLON, cleared by the FDA in
February 2014, and CScan, which obtained a CE Mark in early 2019.

18
Case 8:19-cv-

59.
Defendants’
60.
the Visa rew
Cologuard té
testing, kno}
61.
high rate of |
Defendants
can cause pa
and financia
cancer when
colonoscopi¢
and other m
62.

because the

is a form lett

Medicare Ad

improper pr

nationwide |

01526-MSS-AAS Document 23 Filed 04/12/21 Page 19 of 26 PagelD 108

Defendants’ competitors have had to compete for market share with
unlawful $75 kickback to Medicare beneficiaries.

Defendants knew that offering cash equivalent inducements, such as
ard cards, to government beneficiaries to cause them to undergo
asting was unlawful and that submitting claims to Medicare for that
wing those claims were ineligible for payment, was also unlawful.

As a physician, Relator has read that the Cologuard test has a very
false positive test results for colon cancer. Relator is concerned that
are using cash equivalents to induce patients to undergo a test that
tient harm because it can result in significant emotional, physical,
stress to individuals who are led to believe that they may have colon
in fact they do not and to undergo potentially dangerous

2s for no reason. Medicare pays for those unnecessary colonoscopies
edical expenses caused by the Cologuard false positive test results.
Because Defendants’ Cologuard test is available in all U.S. states and
letter that Relator received from Defendants offering the inducement
er containing general instructions to beneficiaries of Medicare and
ivantage plans, it is apparent that Defendants have engaged in this
actice with regard to Medicare beneficiaries on a widespread,

basis.

19

 
Case 8:19-cv-

63.
test, in 2018

claims for C

64.

01526-MSS-AAS Document 23 Filed 04/12/21 Page 20 of 26 PagelD 109

As described above, in addition to the claim for Relator’s Cologuard
3, Defendants submitted and Medicare paid more than 330,000
ologuard tests.

In Relator’s own personal experience, Defendants were sending the

offer of the $75 in remuneration for taking the Cologuard test to government

healthcare h
65.
payment for
Cologuard t
Cologuard a

beneficiarie

66.
decisions to
7b(g), whick
resulting fra
the False Cl,

67.
capable of it

2739(b)(4).

reneficiaries in February of 2018.
The government has been damaged by Defendants’ false claims for
t Cologuard in at least the amount of Medicare claims paid for
esting since Defendants began their scheme to induce the use of
ind submission of tests that generate false claims for government
s in violation of the AKS, that is at least as early as February 2018.
MATERIALITY

Defendants’ violations of the AKS are material to the government’s
pay Defendants’ claims for Cologuard under 42 U.S.C. § 1320(a)-
1 explains that a claim for payment that includes items or services
m a violation of the AKS constitutes a false or fraudulent claim under
aims Act.
“’Material’ means having a natural tendency to influence, or be

nfluencing, the payment or receipt of money or property.” 31 U.S.C. §

20

 
Case 8:19-cv-

68.
contained in

69.
presenting, ¢
approval to ]

70.
and willfully
government
allow Defenc
healthcare p

71.

Medicare an

were false be

AKS to indus

72.

Defendants,

73-

United State

an amount t¢

J1526-MSS-AAS Document 23 Filed 04/12/21 Page 21 of 26 PagelD 110

COUNT I

Violation of the Federal False Claims Act
31 U.S.C. § 3729(a)(1)(A)

Relator realleges and incorporates by reference the allegations
the paragraphs above as though fully set forth herein.

Defendants have violated 31 U.S.C. § 3729(a)(1)(A) by knowingly

br causing to be presented, false or fraudulent claims for payment or

Medicare and other government healthcare payers.

As set forth above, Defendants, in violation of the AKS, knowingly
provided kickbacks to government beneficiaries to induce those
beneficiaries to undergo Defendants’ colon cancer screening test to
tants to submit false claims to Medicare and other government
rograms for those tests.

Defendants knowingly submitted false claims for payment to

d other government healthcare programs for Cologuard tests that
‘cause they were tainted by Defendants’ ongoing violations of the

te government beneficiaries to undergo Cologuard tests.

The United States, unaware of the falsity of the claims submitted by
paid money to Defendants that it otherwise would not have paid.
By reason of Defendants’ false claims submitted to and paid by the
s, the United States has suffered and continues to suffer damages in

» be determined at trial.

21

 
Case 8:19-cv-

74-
contained in

75.
making, usit
to a false or

76.
false or frau
the AKS ont

knew that th

D1526-MSS-AAS Document 23 Filed 04/12/21 Page 22 of 26 PagelD 111

COUNT II

Violation of the Federal False Claims Act
31 U.S.C. § 3729(a)(1)(B)

Relator realleges and incorporates by reference the allegations

| the paragraphs above as though fully set forth herein.

Defendants have violated 31 U.S.C. § 3729(a)(1)(B) by knowingly

ng or causing to be made or used, a false record or statement material
fraudulent claim.

Defendants knowingly made a false record or statement material to a
dulent claim each time they expressly certified their compliance with
he Claim Form CMS 1500 (or its electronic format). Defendants

eir certification of compliance with the AKS was false. Defendants

knew that they were not in compliance with the AKS because, as set forth above,

they knowin

induce those

cancer scree]

reimbursem

77-

gly and willfully provided kickbacks to government beneficiaries to
government beneficiaries to decide to undergo Defendants’ colon
ning test so that they could unlawfully bill and receive

ent from Medicare and other government healthcare programs.

The United States, unaware of the falsity of Defendants’ statements

of compliance with the AKS paid money that it otherwise would not have paid.

78.

continues to

As a result of Defendants’ fraud, the United States has suffered and

suffer damages in an amount to be determined at trial.

22

 
Case 8:19-cv-

79.

contained in

80.
making, usit
material to a
or by knowir
an obligatio1

81.
Defendants 1

1320a-7k(d)

entitled to re

01526-MSS-AAS Document 23 Filed 04/12/21 Page 23 of 26 PagelD 112

COUNT III

Violation of the Federal False Claims Act
31 U.S.C. § 3729(a)(1)(G)

Relator realleges and incorporates by reference the allegations

} the paragraphs above as though fully set forth herein.

Defendants have violated 31 U.S.C. § 3729(a)(1)(G) by knowingly
hg, or causing to be made or used, a false record or statement

in obligation to pay or transit money or property to the Government,
ngly concealing or knowingly and improperly avoiding or decreasing
n to pay or transmit money or property to the Government.

The payments from Medicare for claims for Cologuard tests that
received in violation of the AKS are overpayments under 42 U.S.C. §
Defendants knew they were in violation of the AKS and were not

ceive or retain payment for the Cologuard tests due to their

noncompliance and knowledge of the kickback scheme alleged herein.

Defendants |

82.

reporting an

obligations u

83.

overpayment

nave had a duty to report and refund all such known overpayments.
Defendants retained the overpayments after the deadline for

d returning the overpayments. The overpayments constitute

nder the False Claims Act, § 3729(a)(1)(G).

Defendants have knowingly avoided their obligation to return the

ts from Medicare and other government healthcare programs.

23

 
Case 8:19-cv-

84.

States has st

determined

WHE!

seq.

2.

equal to thre
result of Def
as the maxin

with 31 U.S.

Adjustment

3.

31 U.S.C. § 3

4.

fees and exp

5.

Court deems

01526-MSS-AAS Document 23 Filed 04/12/21 Page 24 of 26 PagelD 113

As a result of Defendants’ violation of § 3729(a)(1)(G), the United
iffered and continues to suffer damages in an amount to be
at trial.

PRAYER

REFORE, Relator prays for judgment against Defendants as follows:

That Defendants cease and desist from violating 31 U.S.C. §§ 37729 et.

That the Court enter judgment against Defendants in an amount

‘e times the amount of damages the United States has sustained as a
endants’ actions in violation of the Federal False Claims Act, as well
num civil penalty for each violation of 31 U.S.C. § 3729 in accordance
C’. § 3729(a)(1), as adjusted by the Federal Civil Penalties Inflation
Act of 1990, 28 U.S.C. § 2461;

That Relator be awarded the maximum amount allowed pursuant to
730(d) of the Federal False Claims Act;

That Relator be awarded all costs of this action, including attorneys’
enses; and

That the United States and Relator receive all such other relief as the

just and proper.

24

 
Case 8:19-cv-01526-MSS-AAS Document 23 Filed 04/12/21 Page 25 of 26 PagelD 114

JURY DEMAND

Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Relator hereby

demands tri

DATED: (2

al by jury.

+
| __ day of April, 2021

25

 

Respectfully submitted,

(Bosin®) SK ~

V

ELAINE J~STROMGREN
Florida Bar No.: 0417610
Wilbanks and Gouinlock, LLP
One Ameris Center

3490 Piedmont Rd., NE

Suite 1010

Atlanta, Georgia 30305

Direct Dial: (813) 425-1039

Firm: (404) 842-1075
ejs@wilbanksgouinlock.com

MARLAN B. WILBANKS
mbw@wilbanksgouinlock.com
SUSAN S. GOUINLOCK

ssg @wilbanksgouinlock.com
Wilbanks and Gouinlock, LLP
One Ameris Center

3490 Piedmont Rd., NE

Suite 1010

Atlanta, Georgia 30305

(404) 842-1075

(subject to pro hac vice admission)

Counsel for Relator
Case 8:19-cv-01526-MSS-AAS Document 23 Filed 04/12/21 Page 26 of 26 PageID 115

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the above and

foregoing has been furnished by U.S. Mail, this |‘ day of April, 2021 to the
following:

Mamie Wise
Assistant U.S. Attorney
U.S. Attorney’s Office
Middle District of Florida
400 North Tampa Street
Suite 3200
Tampa, FL 33602

David T. Cohen

Senior Trial Counsel

U.S. Department of Justice
Civil Division
175 N. Street, NE
Washington; DC 20002

 

26

 
